DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 1/22/21, are acknowledged.
	Claims 1, 7, and 14 have been amended.
	Claims 1-5, 7-12, 14, and 18-20 are pending and are under examination

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e) and 120. However, application USSN 12/570,442 and 12/434,168, and upon which priority is claimed fail to provide adequate support under 35 U.S.C. 112 for claims 1-5, 7-12, 14, and 18-20 of this application. The ‘442 and the ‘168 publication disclose administering allogeneic memory Th1 cells, but do not disclose the limitation of suppressing FoxP3 or skewing differentiation towards Tbet+GATA-3- Th1 cells.  Furthermore, although the applications disclose administration of a tumor lysate, this does not have the same scope as a chaperone rich cell lysate of cancer antigens, as presently claimed. For example, the instant specification discloses that chaperone rich cell lysate encompasses an enriched tumor lysate obtained by free solution isoelectric focusing technique, which is not disclosed in the priority documents.  
Additionally, the  provisional application 61/323,557 does not disclose the new limitations recited in the present claims wherein the emTh-1 cells and the lysate are administered 3-6 times at intervals of about 3-10 days by intradermal injections at the same location followed by an intravenous infusion of the emTH-1 cells. Consequently, the claims have been accorded the priority of application 13/084,900, i.e. 4/12/11



. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim 1-5, 7-12, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a method comprising administering a composition comprising T cells, biodegradable spheres and one or more first agents and a second agent.  The claim further recites that T cells are activated by contacting with “the one or more fist agents that ligate CD3/CD28”.  There is insufficient antecedent basis for this limitation in the claim, and it is not clear if the claim is intended to reference the first one or more agents.  Likewise, the claims recite that the first agents are cross-linked by a second agent attached to the biodegradable spheres.  However, it is not clear if this is the same or different than the prior recitation of a second agent. Additionally, it is not clear if the recitation of “the T cells” is intended to refer to the “emTh1 cells” recited in the lines above. Amendment to recite that the composition comprises emTh1 cells, one or more first agents that ligate CD3/CD28 cell surface moieties of the emTh1 cells, and biodegradable spheres comprising a second agent that cross-links the one or more first agents, wherein the emTH1 cells are activated by contact with the one or more first agents that ligate CD3/CD28 and whereby the first agents are cross-linked by the second agent on the biodegradable spheres to active the emTh1 cells, would be remedial. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-5, 7-12, 14, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2009135199, in view of US 7,435,592, Zhang et al., 2006, and Wei et al., 2007 (all of record). 
WO2009135199 teaches a method of treating cancer in a patient comprising administering to the patient a composition comprising an adjuvant and one or more antigens, wherein the adjuvant comprises T cells and the antigen is a chaperone rich tumor cell lysate (see page 4 and 6-8, in particular). WO2009135199 teaches that the method elicits protective Th1 immunity in the patients (see page 4-5, in particular).  WO2009135199 teaches that the T cells are activated memory Th1 cells and have a phenotype of CD4+,CD45RBlo, CD62Llow, CD44hi (i.e. effector/memory, see page 4-5 and 12, in particular). WO2009135199 teaches that the Th1 cells are activated at the time of formulation and administration by cross-linking CD3 and CD28 surface molecules on the T cells (see page 5, in particular).  WO2009135199 teaches that the activated T cells produce large amounts of inflammatory cytokines such as IFN-gamma, and that the T cells are allogeneic to the patient (see page 5, in particular).  WO2009135199 teaches that the method interferes with suppressive regulatory mechanisms (see page 6, in particular).  WO2009135199 teaches that the composition functions as a vaccine and can be administered by an intradermal route (see page 6, in particular). WO2009135199 teaches autologous tumor cell lysate as the source of antigen (see pages 7-8, in particular). WO2009135199 teaches using Th1 memory cells from normal blood as described in US 7,435,592 (see page 9, in particular).  As taught by the ‘592 patent, the memory T cells are activated by applying anti-CD3 and anti-CD28 to the T cell surface and cross-linking by association with biodegradable microspheres coated with an agent reactive against the antibodies (i.e. first and second agent, see column 4, in particular). WO2009135199 teaches combining the T cells with the antigen to form one pharmaceutical compositions prior to administration, i.e. administration at the same location, see page 10 in particular). WO2009135199 teaches that the method increases survival time (see Figures).  WO2009135199 also teaches administering booster injections of the vaccine at least 3-7 days apart or 7-14 days apart as needed (see pages 10-11, in particular).   WO2009135199 also teaches further 
WO2009135199 does not explicitly teach administration 3-6 times at the same location or suppression of FoxP3. 
Zhang et al. teach that TH1 cell therapy reduces FoxP3 expressing regulatory T cells via an IFN-gamma dependent mechanism. Zhang et al. teach administration of Th1 cells induces systemic anti-tumor immunity via Th1 cell activation and IFN-gamma production, activation of dendritic cells, acceleration of DC-T cell interaction, and inhibition of FoxP3 and Treg accumulation (see page 152, left column, first full paragraph, and page 159, right column, last full paragraph).
Furthermore, as taught by Wei et al., naïve T cells can differentiate into Tregs, Th1, or Th2 cells, each expressing unique transcription factors, FoxP3, T-bet, and GATA-3, respectively. Furthermore, induction of Th1 polarizing cytokines such as IFN-gamma suppresses FoxP3 expression, and Th1-polarization is also characterized by expression of T-bet and suppression of GATA-3 (see Wei et al.). 
Since WO2009135199 specifically teaches that the method enhances Th1 and suppresses regulatory mechanisms, it would be obvious to the ordinary artisan that the method would also suppress FoxP3 expression and Treg cells, while skewing naïve T cells to T-bet+ and GATA-3- Th1 cells, as taught by Wei et al. and Zhang et al.  Alternatively, it would be a latent property of Th1 cell administration as taught by WO2009135199. Furthermore, it would be obvious and the ordinary artisan would be motivated to optimize the route and number of boosters administered and the ordinary artisan would have a reasonable expectation of success in providing 3-6 booster administrations, or providing the booster administrations at the same location, for example in the same arm, based on the teachings of WO2009135199. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644